DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 August 2022 was filed after the mailing date of the Notice of Allowance on 6 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 2-11, 13-18, 20, and 21, including, inter-alia, a system configured to, during a surgical operation which also includes cardiopulmonary bypass, perform calculation, in real-time, of an indexed oxygen delivery value based on an arterial oxygen saturation value received in real-time, a continuous measure of a hematocrit value received in real-time or a hemoglobin value calculated from the continuous measure of hematocrit, a body surface area, and a continuous measure of a pump flow rate value received in real-time; show the indexed oxygen delivery value in real-time on a display; and determine in real-time if the value has breached a threshold and, in real-time, triggering and showing an alarm in real-time if the threshold is breached, in combination with all other limitations in the claims. 
Parolari discloses performing similar calculations and display of an indexed oxygen delivery value, as discussed in prior office actions, but does not disclose using data received in real-time to perform the calculation in real-time. Ellingboe (US 7435220 and US 10039490) discloses similar real-time determination and display of an indexed oxygen delivery value that is used to trigger an alarm in real-time, as also discussed in prior Office Actions, but these references are no longer considered prior art due to the Terminal Disclaimer noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791